Citation Nr: 1505311	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for anxiety/depressive disorder with panic attacks, currently rated as 50 percent disabling.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA paperless processing system and VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

In January 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected anxiety/depressive disorder with panic attacks is manifested by depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, mild memory loss, and difficulty in understanding complex commands, which have resulted in occupational and social impairment and reduced reliability, but not deficiencies in most areas such as work, family relations, judgment, thinking, and mood, or by total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for anxiety/depressive disorder with panic attacks have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in March 2008 and June 2009, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for anxiety/depressive disorder with panic attacks.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the March 2008 and June 2009 letters.  Although the June 2009 letter was issued after the January 2009 rating decision on appeal, the Veteran was not prejudiced thereby.  In this regard, the record reflects that the case was thereafter readjudicated, including in a supplemental statement of the case issued in September 2014.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2008 and June 2009 letters told the Veteran that evidence of worsening could substantiate the increased rating claim.  She was notified in the letter that medical or lay evidence could be submitted to substantiate her increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The March 2008 and June 2009 letters explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in August 2013, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the current nature and severity of the Veteran's service-connected anxiety/depressive disorder with panic attacks.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  
The Board finds that the January 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all of the Veteran's VA Vocational Rehabilitation records were obtained and associated with her VBMS file.  Second, the Veteran was sent authorization and consent forms to obtain all treatment records from Dr. Lenny Mouldier, including those through the VA Vocational Rehabilitation Program.  In August 2014 correspondence, the Veteran was informed the identified provider could not be located based on the incomplete information and additional authorization and consent forms were provided.  The record does not reflect the Veteran responded to this request.  As such, another remand to obtain such records is not warranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected anxiety/depressive disorder with panic attacks is currently rated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9412.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).
The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As relevant, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012); Id.

A May 2007 VA treatment record listed insomnia as one of the Veteran's problems.  She was described as depressed.  During this same month, a private treatment record from Inova Health System indicated that the Veteran had generalized fatigue.

In October 2007, the Veteran presented for VA treatment to seek relief from anxiety related to her father's recent death.  She indicated that she planned to attend the funeral and was traveling to New Jersey the next day.  The Veteran was observed with flat affect, held her hand to the right side of her head, and spoke in a nearly inaudible monotone.  The assessment was anxiety.

The Veteran presented for VA treatment in November 2007.  She complained of having heart palpitations and chest pain intermittently over the past several months.  She described seven to eight emergency department visits which were largely unfruitful with most attributing her symptoms to anxiety.

In an April 2008 statement, the Veteran stated that her current medical condition (pseudotumor celebri) had caused an increased sense of anxiety and caused her to seek emergency medical treatment repeatedly for palpitation anxiousness.  She further stated that she believed that her increased problems stemmed from her ongoing medical condition of intracranial hypertension, which rendered her "totally and completely blind on its onset."

The Veteran was afforded a VA examination to assess the current nature of her mental health in April 2008.  The Veteran reported that she had been withdrawn and had poor work experiences.  She further reported that after her hysterectomy and visual changes, she developed anxiety with depression.  She stated that during the attacks her face would change.  She became agitated and had palpitations that occurred intermittently.  She also stated that she had trouble sleeping with occasional insomnia and had taken a prescription sleep-aid as needed.  The Veteran indicated that she had no psychotherapy, psychiatric hospitalizations, or emergency room visits within the past year.  She also acknowledged that there had been no changes in her daily activities or in her social functioning.  She reported that she had not worked because of her illnesses.  Upon mental status examination, the examiner found the Veteran to be a fairly reliable historian but not totally accurate.  She was well oriented with normal appearance and hygiene.  Her behavior was appropriate.  Affect and mood appeared abnormal showing flattening and depressed mood, which was continuous throughout the interview.  Communication and speech were normal.  She reported that she could not concentrate or calculate well.  The Veteran further reported that her panic attacks were present, intermittent, and depended on the situation.  Such were manifested by shortness of breath and palpitations.  The examiner did not observe delusions, hallucinations, or obsessional rituals.  The Veteran denied being suspicious but stated that she was paranoid about the VA and would not go back there.  The examiner noted that her thought processes were normal.  There was no impaired abstract thinking.  Her judgment appeared to be questionable as she had recently traveled to China for a business deal and lost quite a bit of money.  The Veteran reported that her memory was poor with difficulties in retaining learned materials.  However, she was able to recite six digits forward and four digits backwards.  She was also able to name the last four presidents but serial seven subtractions were done very poorly and slowly.  There was no homicidal or suicidal ideation.  The axis I diagnosis was adjustment disorder with anxiety and depression.  The axis II diagnosis was personality disorder, not otherwise specified (NOS).  The axis III diagnosis was noted as damage to the right femoral nerve, questionable shunt in her brain.  The axis IV diagnosis noted that the Veteran worried about her illnesses.  She was assigned a GAF score of 55.  

The April 2008 VA examiner opined that the Veteran was able to manage her own benefits and had no difficulty in performing activities of daily living.  She was found able to establish and maintain effective social relationships; however, she had not been effective at work.  The examiner determined that her psychiatric symptoms were mild or transient but could cause occupational and social impairment.  He acknowledged the Veteran's report that she had trouble during times of stress when people irritated her.  The examiner indicated that the Veteran showed depressed mood, anxiety, and mild memory changes.  She showed a flattened affect, difficulty understanding complex commands, and disturbances of motivation and mood.  The examiner also noted that the Veteran had difficulty in understanding complex commands due to concentration problems.  He determined that at the present time, there was no immediate threat to herself or others.

In a July 2009 statement, the Veteran reported that she was sent by her private psychologist to a vocational rehabilitation specialist regarding her "continued complaint of stress and anxiety and reduced ability to understand and comprehend simple tasks that were having a direct impact on her ability to perform her school work, as well as function on the job."  She also stated that she regularly visited her psychologist to discuss in detail her "difficulty regarding personal relationships or lack thereof."  The Veteran reported that she first sought the help of her psychologist when she began experiencing problems at work.  She further reported that she "requested and received testing to determine if she had a cognitive medical condition and complained repeatedly regarding her inability to do simple tasks."  The Veteran indicated that she was told that her testing was normal.  She reported that her "overall physical and mental health continued to decline until she lost her vision completely; causing her anxiety and stress to worsen considerably and further deteriorated her ability to work."  The Veteran provided a list of contributing factors of her increased anxiety and stress.  First, she indicated that she completely lost her vision and that medical testing revealed she had papilledema.  She reported that she was unable to perform simple mathematical equations and to complete tasks and follow simple concepts.  She also reported that she was unable to remember basic and repetitive job functions; often feeling confused and unaware of routine processes.  The Veteran also described that she would begin cooking at home and go to bed while food was still in the oven.  She averred that she would be disoriented to the process of cooking basic meals by forgetting basic steps.  She also reported that she had extreme irritability that often kept her isolated from her family and friends and prevented her from enjoying significant relationships.

In an October 2009 statement by the Veteran, she reported that the "immediate onset of her visual obstruction/blindness rendered her incapable of performing her job both physically and mentally."  She further stated that "the extreme stress associated with this life changing event had a profound impact on her mental state of mind."  Additionally, the Veteran indicated that her current illness "worsened her service-connected medical condition of anxiety/depressive disorder considerably and affected her ability to gain and maintain employment and meaningful personal relationships."  She reported that she had to withdraw from school and remained out of school for over nineteen months as a result of her medical challenges.  She noted that she had been diagnosed with pseudotumor cerebri.  

Contained within the Veteran's VA Vocational and Rehabilitation folder is a May 2011 letter from an academic advisor of George Mason University's School of Management.  The letter states that the Veteran was an accounting major there and met with the academic advisor to develop a revised and realistic plan to graduate in May 2014.  The Veteran planned to take a course that summer and one course the following two fall and spring semesters.

The Veteran was again afforded a VA DBQ examination in August 2013 by a licensed psychiatrist/psychologist.  There, the Veteran reported that she tended to be impatient and irritable but had improved.  She admitted that she had suffered from depression and anxiety but stated that she had "made a conscious effort to improve."  She reported mood issues on her paternal side of the family.  She was prescribed Paxil by the VA, which she stopped taking after two days because she did not like the way it made her feel.  The Veteran reported that she was doing better in terms of her mental health and that her church and faith has helped her a great deal.  Exercise, walking, and praying also helped her to cope and take better care of herself.  She reported that she felt down and sad some days in comparison to feeling that way every day, which she considered being an improvement.  The Veteran indicated that she had not worked for eight years until recently (as an accounting and budget analyst) and felt the stress of adjusting back into the working world.  At times, she felt scattered and her concentration and memory deteriorated especially when her "mood was compromised and her mind was racing."  She denied any history of homicidal or suicidal ideation.  She reported that her sleeping pattern was more regular.  The Veteran also stated that she felt more rested, but that even with CPAP treatment, her energy was low and she still felt fatigued.  There was no evidence or report of psychosis.  Her appetite was reported to be within normal limits and she denied any recent significant weight changes.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran was deemed capable of managing her financial affairs.  The Veteran was given an axis I diagnosis of adjustment disorder mixed.  The following symptoms attributed to her diagnosis: depression, anxiety, motivation fluctuating, interest fluctuating, and energy level.  The Veteran was also given an axis II diagnosis of personality disorder NOS. The examiner noted that the Veteran had been diagnosed with this in the past as it was documented in her records.  It was noted to be manifested by a more persistent pervasive pattern of interacting with other people and the world around her.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  She was assigned a GAF score of 65.

The August 2013 VA examiner opined that there was no change in the Veteran's diagnosis of anxiety/depressive disorder with panic attacks.  She further opined that the Veteran's mood symptoms cause low level of motivation and energy, and high level of isolation which affected her ability to effectively relate in a work setting to others.  She acknowledged the Veteran's reports that she had improved.  However, the examiner did note that the Veteran's concentration and memory were still affected and that such would affect her work performance as an accounting and budget analyst in that it would slow her down and decrease work efficiency.  Based upon the examination, the examiner concluded that the Veteran needed to seek follow-up treatment, as she could benefit from a psychiatric medication evaluation as needed.  The Veteran indicated that she would be willing to engage in counseling/therapy for support and to further increase her coping skills.  The examiner finally noted that the Veteran did not appear to pose any threat of danger or injury to self or others.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 50 percent for the Veteran's anxiety/depressive disorder with panic attacks throughout the appellate period.  During this period, the Veterans' anxiety/depressive disorder with panic attacks has been characterized by depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, mild memory loss, and difficulty in understanding complex commands.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, and the even lower 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9412.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50% rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, mild memory loss, and chronic sleep impairment, among the types of symptoms associated with a 30% rating.  These are not unlike those the Board finds to be associated with this Veteran's anxiety/depressive disorder with panic attacks. 
	
These symptoms, however, are not akin to the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  Indeed, despite the Veteran's mood symptoms, which occasionally affect her concentration and memory in a work setting, the Veteran had maintained employment as an accountant and budget analyst and was enrolled in George Mason University's School of Management with an anticipated graduation date of May 2014.  Similarly, her thinking and judgment have been intact and while she has suffered from depression and anxiety, she reported that she has "made a conscious effort to improve."  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his anxiety/depressive disorder with panic attacks rises to the 70% level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The same holds true for the Veteran's impatience and irritability, as reflected in the August 2013 VA examination report.  The Veteran reported that she tended to be impatient and irritable, but that such had improved some for her.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that any impatience or irritability that the Veteran has is more closely analogous to that contemplated by her current 50% rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's anxiety/depressive disorder with panic attacks symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.

GAF scores of 55 and 65 were assigned during the Veteran's April 2008 and August 2013 VA examinations.  Such GAF scores indicate mild to moderate impairment, which is shown by the symptomatology observed upon examination, and which appropriately reflects an assignment of a 50 percent, if not the lesser 30 percent, disability rating throughout the appeals period.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  While the Veteran has reported depressed mood, it is not near continuous depression or similar type and degree and has been described by the Veteran as less infrequent and improving.  While the Veteran has reported a tendency to be impatient and irritable, it is not analogous to impaired impulse control (such as unprovoked irritability with periods of violence) or similar type and degree.  Throughout the appeals period, the Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  She has not experienced problems similar to those contemplated by the 70 percent rating, like suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Symptomatology commensurate with a 100 percent evaluation, demonstrating total occupational and social impairment, is also not shown.  

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's anxiety/depressive disorder with panic attacks for the entire period on appeal, although the preponderance of the evidence is against an increased rating higher than 50 percent.  See 38 U.S.C.A.       § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An increased rating higher than 50 percent for anxiety/depressive disorder with panic attacks is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's TDIU claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that she is entitled to TDIU for the period in which she was not working and had to interrupt her training at the VA Vocational Rehabilitation Program.  See November 2014 Appellant's Post-Remand Brief.  

In support of her claim, the Veteran not only submitted her own lay statements, but also a March 2008 letter from Mr. [redacted], a previous employer, who stated that the Veteran "was a very bright, capable, efficient professional...[but] after a week or so, [noticed] that [the Veteran] seemed very tired and was unable to focus on tasks."  Additionally, in a June 2009 letter, Dr. K. Auerswald endorsed findings that the Veteran "has experienced a significant worsening of three of her service-connected medical conditions.  The worsening of these conditions resulted in an ability to work."  She continued to state that "[the Veteran's] medical evaluation over the past two years has required hospitalizations, numerous outpatient tests, and clinic visits.  Her ability to work was clearly limited over this time period both by her symptoms, specifically headaches, dizziness, chest pain and shortness of breath, and by the anxiety generated by the prolonged stressful work up needed to make the diagnoses."

However, neither the aforementioned opinions, nor the remaining evidence of record (to include VA examinations in April 2008 and August 2013), sufficiently address the effects of all of the Veteran's service-connected disabilities on her employability.  Thus, VA medical opinion should be obtained to determine whether during any period of this appeal, the Veteran's service-connected disabilities (anxiety/depressive disorder with panic attacks, rated as 50 percent disabling; status post stapedectomy with dizziness, rated as 30 percent disabling; total abdominal hysterectomy, rated as 30 percent disabling; low back strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; eczema of the hands, rated as 10 percent disabling; right ilioinguinal cutaneous nerve numbness and right femoral neuropathy, rated as 10 percent disabling; hearing loss with otosclerosis, rated as noncompensably disabling; uterine fibroids, rated as noncompensably disabling; and migraine headaches, rated as noncompensably disabling) preclude her from performing substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to an appropriate VA examiner(s) for an assessment of the severity and the impact of her service-connected disabilities (anxiety/depressive disorder with panic attacks, rated as 50 percent disabling; status post stapedectomy with dizziness, rated as 30 percent disabling; total abdominal hysterectomy, rated as 30 percent disabling; low back strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; eczema of the hands, rated as 10 percent disabling; right ilioinguinal cutaneous nerve numbness and right femoral neuropathy, rated as 10 percent disabling; hearing loss with otosclerosis, rated as noncompensably disabling; uterine fibroids, rated as noncompensably disabling; and migraine headaches, rated as noncompensably disabling) on her ability to obtain and/or engage in substantially gainful employment.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, she has been precluded from all forms of substantially gainful employment during any period contemplated by this appeal.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the report. 

In rendering his/her opinion, the examiner should specifically discuss the findings set forth in the March 2008 letter from Mr. [redacted], as well as, the June 2009 letter from Dr. K. Auerswald.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the effects of any nonservice-connected disabilities.  A complete rationale or explanation should be provided.

2. After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a TDIU based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


